Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Martin G. Hoffmeister, D.P.M.,
(OI File No. 5-10-40975-9),

Petitioner,
v.
The Inspector General.
Docket No. C-15-530
Decision No. CR3973
Date: June 19, 2015
DECISION

Petitioner, Martin G. Hoffmeister, D.P.M., appeals the determination of the Inspector
General for the U.S. Department of Health and Human Services (1.G.) to exclude him
from participating in Medicare, Medicaid, and all federal health care programs pursuant
to section 1128(a)(1) of the Social Security Act (Act) (42 U.S.C. § 1320a-7(a)(1)) for five
years. For the reasons discussed below, I find the I.G. was authorized to exclude
Petitioner for the five-year minimum mandatory exclusionary period.

I. Background

The LG. notified Petitioner, by letter dated October 31, 2014, that he was being excluded,
pursuant to section 1128(a)(1) of the Act, from participating in Medicare, Medicaid, and
all federal health care programs for the minimum mandatory period of five years. The
1.G. advised Petitioner that the exclusion was based on his conviction in the U.S. District
Court for the Western District of Michigan of a criminal offense related to the delivery of
an item or service under Medicare or a state health care program.
Petitioner timely filed a request for hearing. I convened a prehearing conference with the
parties, which I summarized in my January 12, 2015 Order and Schedule for Filing Briefs
and Documentary Evidence. Pursuant to that order, I asked the parties to answer the
questions on short-form briefs I provided, together with any additional arguments and
supporting documents they wished to present. The I.G. filed his short-form brief (1.G.
Br.) together with eight exhibits (I.G. Exs. 1-8). Petitioner filed a short-form brief (P.
Br.) together with 18 exhibits (P. Exs. 1-18).! The I.G. filed a reply. Neither party
requested an in-person hearing or objected to the opposing party’s exhibits. P. Br. at 2;
IG. Br. at 7. I admit I.G. Exs. 1-8 and P. Exs. 1-18 into the record, and I decide the case
based on the written record.

II. Discussion

A. Issue

The only issue before me is whether the I.G. had a legitimate basis to exclude Petitioner
from participating in Medicare, Medicaid, and all federal health care programs pursuant
to section 1128(a)(1) of the Act. If I find that the I.G. was authorized to exclude
Petitioner, then I must uphold the I.G.’s exclusion because it is for the minimum
mandatory period of five years. 42 C.F.R. § 1001.2007(a)(2).

B. Findings of Fact and Conclusions of Law

I. The 1G. had a legitimate basis to exclude Petitioner under section
1128(a)(1) of the Act.

The I.G. must exclude an individual when: 1) the individual has been convicted of a
criminal offense, whether a felony or a misdemeanor; and 2) the criminal offense is
related to the delivery of an item or service under Medicare or a state health care
program. Act § 1128(a)(1); see also 42 C.F.R. § 1001.101(a).

a. Petitioner was convicted of a criminal offense.

For exclusionary purposes, a conviction occurs when: 1) a judgment of conviction has
been entered against an individual by a federal, state, or local court, regardless of whether
there is an appeal pending or whether the judgment of conviction or other record relating
to the criminal conduct has been expunged; 2) there has been a finding of guilt against an
individual by a federal, state or local court; 3) a plea of guilty or nolo contendere by an
individual has been accepted by a federal, state, or local court; or 4) an individual has

' I granted Petitioner’s uncontested motion to replace P. Ex. 7 with Amended P. Ex. 7,
which is a redacted version of the originally filed exhibit.
entered into participation in a first offender, deferred adjudication, or other arrangement
or program where judgment of conviction has been withheld. Act § 1128(i).

Here, Petitioner does not dispute that he pled guilty before the U.S. District Court for the
Western District of Michigan to one count of conversion in connection with health care, a
misdemeanor in violation of 18 U.S.C. § 669. LG. Exs. 6, 7. The court accepted
Petitioner’s guilty plea and entered judgment against him. I.G. Ex. 6 at 1; LG. Ex. 7 at 1.
The court’s acceptance of the guilty plea and judgment of conviction constitute a
conviction for exclusion purposes. Act § 1128(i)(1),(3).

b. Petitioner’s conviction was related to the delivery of a
service under Medicare.

A conviction is related to the delivery of an item or service under Medicare or Medicaid
if there is a common sense connection or nexus between the offense and the delivery of
the item or service. Berton Siegel, D.O., DAB No. 1467 (1994). Petitioner was a
icensed podiatrist in the State of Michigan and owned and operated a podiatric practice
that participated as a provider in the Medicare program. I.G. Ex. 2; 1G. Ex. 3 at 1, 2; P.
Ex. 3 at 1; P. Ex. 6. In December 2013, a grand jury returned an indictment charging
Petitioner with 67 counts of health care fraud. I.G. Ex. 3; P. Ex. 3. With advice of
counsel, Petitioner entered into a plea agreement with the U.S. Attorney’s Office for the
Western District of Michigan. I.G. Ex. 5; P. Ex. 5. Based on the agreement, Petitioner
pled guilty to a Superseding Class A Misdemeanor Information charging him with one
count of theft from a health care benefit program, in violation of 18 U.S.C. § 669. LG.
Ex. 4; .G. Ex. 5 at 1; P. Ex. 2 at 1; P. Ex. 5 at 1. The Information to which Petitioner
pled guilty states that “[o]n or about February 25, 2009 . . . [Petitioner] knowingly and
willfully converted to his own use without authority less than $100 in moneys and funds
belonging to Medicare, a health care benefit program...” I.G. Ex. 4; LG. see Ex. 5 at 1.

Petitioner’s plea agreement further details the conduct underlying his offense and further
establishes the required nexus to Medicare. I.G. Ex. 5; P. Ex. 5. As part of that
agreement Petitioner admitted that he billed Medicare for a partial nail avulsion that was
not performed in accordance with Medicare guidelines, which resulted in Petitioner
wrongfully obtaining $49.24 from Medicare. I.G. Ex. 5 at 4; P. Ex. 5 at 4. Petitioner
agreed to pay $8,088 as restitution to the Medicare program, which represented an
estimate of the Medicare claims described in the indictment and also for other procedures
that Petitioner did not perform in accordance with Medicare guidelines. Petitioner also
agreed to an additional payment of $44,904 to Medicare for reimbursed claims from other
podiatric procedures not supported by patient records. I.G. Ex. 5 at 2, 3; LG. Ex. 8 at 1;
P. Ex. at 5 at 2, 3; see also I.G. Ex. 6 at 2; L.G. Ex. 7 at 2.

In exclusion cases, restitution has long been considered evidence of the nexus between
the offense and the program to which restitution is to be made. See, e.g., Juan de Leon,
Jr., DAB No. 2533 at 5 (2013); Craig Richard Wilder, DAB No. 2416 at 9 (2011); Jason
Hollady, M.D., DAB No. 1855 (2002). Based on Petitioner’s restitution and the records
from his underlying conviction, I find Petitioner’s criminal offense and subsequent
conviction relate directly to his delivery of podiatry services under Medicare.

Petitioner disputes that the criminal offense for which he was convicted related to the
delivery of a health care item or service under Medicare or a state Medicaid program
because he pled guilty to a Class A misdemeanor. P. Br. at 2, 3; P. Ex. 2. However, an
exclusion pursuant to section 1128(a)(1) of the Act does not distinguish between felonies
and misdemeanors as predicates for program-related offenses. Even when an individual
is convicted of a program-related misdemeanor that involves the delivery of an item or
service, the mandatory exclusion statute still applies. Gregory J. Salko, M.D., DAB No.
2437 at 4-5 (2012) (citations omitted).

c. Tam unable to consider Petitioner’s collateral attacks
to his predicate conviction.

Petitioner raises issues regarding the fairness of his predicate conviction. Petitioner
specifically claims he did not understand the implications of his plea agreement, he did
not intend to defraud Medicare, and he has no history of wrongdoing. P. Br. at 6-11; P.
Exs. 7-18. Despite Petitioner’s assertions, his predicate conviction is not reviewable or
subject to collateral attack before me, whether on substantive or procedural grounds.

42 C.F.R. § 1001.2007(d). The Departmental Appeals Board has repeatedly affirmed this
categorical preclusion. See, e.g., Lyle Kai, R.Ph., DAB No. 1979 at 8 (2005) (“Excluding
individuals based on criminal convictions ‘provides protection for federally funded
programs and their beneficiaries and recipients, without expending program resources to
duplicate existing criminal processes.’” (internal cite omitted)). Although Petitioner
alleges he did not realize that accepting the plea would result in his exclusion, that is not
a legal basis for me to reverse the exclusion. See, e.g., Tamara Brown, DAB No. 2195 at
10 (2008).

2. Petitioner’s exclusion for five years is reasonable as a matter of law.

Petitioner claims the five-year exclusion is unreasonable and cites to an administrative
law judge decision, Roderick Spencer, D.P.M., DAB CR721 (2000) as support. P. Br. at
3-6. However, that case did not involve a conviction of a criminal offense and resulted in
a permissive exclusion based on section 1128(b)(7) of the Act, which is not applicable to
Petitioner’s mandatory exclusion pursuant to section 1128(a)(1). When an individual is
convicted of a Medicare-related criminal offense, not only is the I.G. required to exclude
that individual pursuant to section 1128(a)(1) of the Act, but the exclusion period must be
for a minimum period of five years.
Act § 1128(c)(3)(B) (42 U.S.C. § 1320a-7(c)(3)(B)); 42 C.F.R. § 1001.102(a). I do not
have the authority to consider any mitigating circumstances here. Therefore, Petitioner’s
exclusionary period of five years is reasonable as a matter of law.

III. Conclusion

I find the I.G. was authorized to exclude Petitioner under section 1128(a)(1) of the Act
because Petitioner was convicted of a misdemeanor offense related to the delivery of a
health care service under the Medicare program. The five-year exclusion that the L.G.

imposed is mandatory as a matter of law and became effective 20 days from the I.G.’s

exclusion notice dated October 31, 2014. See 42 U.S.C. § 1320a-7(a); 42 C.F.R.

§ 1001.101(a).

/s/
Joseph Grow
Administrative Law Judge

